      ·June 6, 2017


      . Regina Drisjill
        3123Joyce Ave
       Knoxville, Tennessee 37921-6611




      Your complaint has been sent
      to the company .
•     Dear Regina Drisjill,

      Thank you for your complaint 170531-2130269 about REGIONS BANK. We've sent your
      complaint io the company for thei; response.

      We will let you know when the company responds. The response should include the steps they
      took, or will take, in response to yo.ir complaint.

      You should receive a status update within the next 15 days.




•
      Summary of your complaint

      Complaint number: 170531-2130269
      Date submitted to CFPB: 5/31/2017 4:27:00 PM
      Product: Mortgage
      Issue: Trouble during payment proc:ess



      What happens next?

      Here's what will happen during the next 15 to 60 days:

      The company has 15 days to respond and up to 60 days to provide a final response.

      You can keep up to date by calling ·,sat (855) 411-2372.                            PLAINTIFF'S
                                                                                            EXHIBIT
                                                                                            23

    Case 3:18-cv-00102-JRG-DCP Document 37-23 Filed 09/18/19 Page 1 of 1 PageID #: 167
